Citation Nr: 0937068	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 1955 to 
January 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  Jurisdiction over the case was 
subsequently transferred to the RO in Boston, Massachusetts.

When this matter was most recently before the Board in March 
2009, it was remanded for further development.  The case has 
since been returned to the Board for further appellate 
action.


REMAND

In its March 2009 remand, the Board noted that in July 1955, 
the Veteran was noted to have a vascularization of the sclera 
bilaterally, and was treated in October 1956 for allergic 
conjunctivitis.  The Board furthermore explained that a 
September 2008 VA examination report and addendum indicated 
that Veteran had chronic follicular conjunctivitis, which was 
less likely than not directly attributable to his military 
experience, but did not address the October 1956 notation of 
allergic conjunctivitis in the service treatment records, or 
explain why the Veteran's currently diagnosed chronic 
follicular conjunctivitis was less likely than not 
etiologically related to his in-service bilateral 
vascularization of the sclera in July 1955, or his allergic 
conjunctivitis in October 1956.  The Board thus concluded 
that the case should be remanded for an addendum to determine 
the nature and etiology of any current chronic 
conjunctivitis, whereby the examiner was specifically to 
address the notations in the service treatment records of 
bilateral vascularization of the sclera in July 1955 and 
allergic conjunctivitis in October 1956.

The Veteran was provided another VA examination in June 2009 
with the same VA examiner who conducted the September 2008 VA 
examination.  In the examination report, the VA examiner 
indicated that he was unclear as to why the appointment was 
made for an eye examination, as this was the Veteran that he 
examined in September 2008.  The examiner stated that the 
Veteran had similar complaints and findings as on previous 
examinations, and diagnosed the Veteran as having bilateral 
dry eyes not likely related to service.  The examiner 
furthermore indicated that the claims file was reviewed, and 
that it contained no instances of injuries or accidents 
involving the eyes.  However, the examiner did not address 
the October 1956 notation of allergic conjunctivitis in the 
service treatment records, or explain why the previously 
diagnosed chronic follicular conjunctivitis was not diagnosed 
or why it was less likely than not etiologically related to 
his in-service bilateral vascularization of the sclera in 
July 1955, or his allergic conjunctivitis in October 1956.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's March 
2009 remand is prejudicial to the Veteran, this case must 
again be remanded for an addendum to determine the nature and 
etiology of any current chronic conjunctivitis.  Such 
addendum opinion should specifically address the notations in 
the service treatment records of bilateral vascularization of 
the sclera in July 1955 and allergic conjunctivitis in 
October 1956.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should have the 
claims folder sent to the same VA 
examiner who conducted the September 
2008 VA examination, and request that 
he review the entire claims folder and 
provide a diagnosis regarding the 
Veteran's claimed bilateral eye 
disability.  If a disorder is 
diagnosed, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
disorder is related to the Veteran's 
military service.  The examiner should 
specifically address the July 1955 
service treatment records indicating 
bilateral vascularization of the 
sclera, and the October 1956 service 
treatment record indicating allergic 
conjunctivitis.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

If the September 2008 examiner is 
unavailable, the claims folder should be 
sent to another examiner with appropriate 
expertise who should be requested to 
provide the required information.

Another examination of the Veteran 
should only be performed if deemed 
necessary by the examiner providing the 
required information.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




